09-4185-cv
Pierre v. Summit Security Services, Inc.

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 31st day of August, two thousand ten.

         PRESENT:
                              ROGER J. MINER ,
                              JOSÉ A. CABRANES,
                              CHESTER J. STRAUB,
                                         Circuit Judges.
         - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
         APOLLOS PIERRE ,

                              Plaintiff-Appellant,

                              -v.-                                                             No. 09-4185-cv

         SUMMIT SECURITY SERVICES, INC .,

                              Defendant-Appellee.
         - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

         FOR PLAINTIFF-APPELLANT:                                               Apollos Pierre, pro se, New York, NY.

         FOR DEFENDANT-APPELLEE:                                                Alan M. Sclar and Ryan L. Wright,
                                                                                Silverman Sclar Shin & Byrne PLLC,
                                                                                New York, NY

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Richard J. Holwell, Judge).


                                                                 1
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.
         Plaintiff-Appellant Apollos Pierre, proceeding pro se, appeals the District Court’s grant of
summary judgment in favor of defendant-appellee Summit Security Services, Inc. on Pierre’s
discrimination and retaliation claims pursuant to Title VII of the Civil Rights Act of 1964. We
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.
         We review a district court’s grant of summary judgment de novo, construing the evidence in
the light most favorable to the non-moving party. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d
292, 300 (2d Cir. 2003) (citation omitted). In doing so, we determine whether the district court
properly concluded that there were no genuine issues of material fact and that the moving party was
entitled to judgment as a matter of law. Id.
         Upon independent review of the record, we conclude, for substantially the reasons stated by
the District Court in its thorough and well-reasoned opinion of August 14, 2009, that the District
Court properly granted summary judgment in favor of Defendant-Appellee. See Pierre v. Summit Sec.
Servs., No. 07-cv-02688, 2009 WL 2499740 (S.D.N.Y. Aug. 14, 2009).
         We have considered all of Appellant’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the District Court.

                                                       FOR THE COURT,
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  2